Citation Nr: 0702934	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958, and from January to June 1991.

By rating decision dated in June 1993, the Regional Office 
(RO) denied the veteran's claim for service connection for 
glaucoma.  He was informed of this decision and of his right 
to appeal by a letter dated in June 1993, but he did not file 
a timely appeal.  Recently, he has submitted additional 
evidence seeking to reopen his claim for service connection 
for glaucoma.

In a rating action dated in July 2004, the RO concluded that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for glaucoma.  The 
veteran appealed this determination to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  By rating decision dated in June 1993, the RO denied 
service connection for glaucoma.  The veteran was notified of 
this decision and of his right to appeal, but a timely appeal 
was not filed.

2.  The evidence added to the record since the June 1993 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for glaucoma.




CONCLUSIONS OF LAW

1.  The RO's decision of June 1993, which denied service 
connection for glaucoma, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

4.  The evidence received since the June 1993 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for glaucoma.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, in February and April 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection based on new and material evidence, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The Board notes that the RO letters did not directly state 
the previous basis for the denial of service connection.  
However, the veteran was also provided with a copy of the 
appealed rating decision which advised the veteran of the 
bases for the prior denial.  In this regard, the prior denial 
was based on a finding that the condition was not shown to be 
related to service, or to have been aggravated by his service 
in 1991.  The February and April 2004 letters provided the 
notice of the types of evidence necessary to substantiate his 
claim for service connection.  The veteran had actual 
knowledge of what evidence is necessary to substantiate his 
claim.  Therefore, the Board finds any deficiency with 
respect to the notice letters to be harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA medical records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection based on new and material 
evidence, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private and VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).



	I.  New and material evidence

Finality

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for glaucoma is the RO's 
June 1993 determination.  Therefore, the Board must review, 
in light of the applicable law, regulations, and the Court 
cases regarding finality, the additional evidence submitted 
since that determination.  In order to do so, the Board will 
summarize the evidence that was of record pertaining to the 
claim for service connection for a psychiatric disability at 
the time of the June 1993 RO determination, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The RO denied the veteran's claim for service connection for 
glaucoma in June 1993 on the basis that it was not present 
during his first period of service; was first shown prior to 
his second period of service, and was not aggravated therein.  
In this regard, the Board notes that the service medical 
records from the veteran's initial period of service are 
negative for complaints or findings pertaining to glaucoma.  
An examination for the Reserves in May 1981 reveals that 
intraocular tension was 17 in the right eye and 25 in the 
left eye.  It was recommended that the veteran be rechecked 
for intraocular tension.  When examined by the VA in 
September 1981, it was noted that the veteran had two small 
papules at the medial canthus of the right eye.  The veteran 
related that these contained a fragment of glass, but the 
examiner commented that there was no hard infiltration, and 
they resembled fibroma.  

The service medical records for the veteran's second period 
of service show that he was referred to the ophthalmology 
clinic in January 1991 and that it was noted that he was 
under treatment for glaucoma and was on medication for it.  
It was questioned whether the veteran was deployable.  The 
veteran was seen in the ophthalmology clinic later that month 
and it was indicated that he had been treated for elevated 
intraocular pressure for years.  Following an examination, 
the assessment was chronic open angle glaucoma, controlled.  
A May 1991 report of medical history notes a possible history 
of intraocular tension.  The eyes and an ophthalmoscopic 
examination were normal on the discharge examination in May 
1991.

Private medical records disclose that when the veteran was 
seen in September 1992, a history of treatment for glaucoma 
was reported.  

The evidence received since the RO's June 1993 determination 
includes service department medical records, VA outpatient 
treatment records and the report of a VA examination.  
Examinations for the Reserves from May 1981 (this report was 
previously of record) to May 1989 are of record.  These 
examinations reflect some elevated intraocular pressures.  
The VA outpatient treatment records dated from 2003 to 2006 
show that the veteran has been diagnosed with chronic open 
angle glaucoma.  

There is no clinical evidence demonstrating that the 
veteran's glaucoma had its inception during his first period 
of service, or that it increased in severity during his 
second period of service.  The only evidence doing so 
consists of the veteran's statements to that effect.  In this 
regard, he feels that glaucoma arose as a result of the 
injury he sustained to the face in May 1958, when he was 
struck by flying glass.  While this testimony has been 
carefully considered, the Board must note that since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of clinical evidence of glaucoma during the 
veteran's initial period of service, or that it increased in 
severity during his second period of service, the Board 
concludes that the additional evidence is not new and 
material, and the claim for service connection for glaucoma 
remains denied.  The additional evidence does not raise a 
reasonable possibility that the veteran's glaucoma either was 
demonstrated during his first period of service, or that it 
increased in severity during his second period of service, 
when considered in conjunction with the record as a whole.




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma, the appeal is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


